Citation Nr: 0730047	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  03-36 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right hand disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to April 
1958.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In June 2007, the veteran failed to appear, without 
explanation, for a Board hearing at the RO.  He has not 
requested that the hearing be rescheduled. 


REMAND

The veteran contends that the currently assigned evaluation 
of 10 percent does not accurately reflect the severity of his 
right hand disability.  He contends that when he lifts with 
his right hand or chops wood with that hand, his hand becomes 
so painful that he is unable to use it for days.  The record 
reflects that the veteran was afforded a VA examination to 
determine the etiology and degree of severity of his right 
hand disability in December 2002.  The Board finds that the 
report of the December 2002 VA examination is inadequate for 
rating purposes because the examiner failed to address all 
pertinent disability factors, to include the extent of 
functional impairment on repeated use and during flare ups, 
and the extent of functional impairment due to pain, weakened 
movement, incoordination and excess fatigability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC 
for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent VA medical records for the period 
since May 2006 and any pertinent evidence 
identified but not provided by the 
appellant.  If it is unsuccessful in 
obtaining any such evidence, it should so 
inform the appellant and his representative 
and request them to provide the outstanding 
evidence.

2.  Then, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current extent of functional impairment 
due to the veteran's service-connected 
right hand disability.  The claims folder 
must be made available to and reviewed by 
the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In reporting range of motion, 
the examiner should specifically identify 
any excursion of motion accompanied by 
pain.  The physician should be requested 
to identify any objective evidence of pain 
and to assess the extent of any pain.  The 
examiner should specifically indicate with 
respect to each involved finger whether 
there is a gap of more than 2 inches 
between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the maximum extent 
possible.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The physician should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups).  If feasible, the examiner 
should assess any additional functional 
impairment during flare-ups, on repeated 
use or due to incoordination, weakened 
movement, and/or excess fatigability in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
physician should so state.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO or the 
AMC should issue a supplemental statement 
of the case and afford the veteran and his 
representative the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


